Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 1 of 7 PageID 63




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

NATHANIEL STEPHEN ULLOM, on
behalf of himself and all those similarly
situated,

             Plaintiff,

v.                                            Case No.: 2:20-cv-00266-JLB-NPM

BILL PERRY & ASSOCIATES, INC., a
Florida Corporation; and WILLIAM PERRY,
individually,

             Defendants.
                                        /

                                      ORDER

      Plaintiff Nathaniel Stephen Ullom, on behalf of himself and all those

similarly situated, moves for a default judgment against Defendants Bill Perry &

Associates, Inc. (“BP&A”), and William Perry, under Federal Rule of Civil Procedure

55(b)(2). (Doc. 20.) Mr. Ullom asserts that he was an employee of Defendants, and

that he was not compensated for overtime under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. §§ 201–19. Mr. Perry also seeks to bring a collective action on

behalf of similarly situated employees. 29 U.S.C. § 216(b). For the reasons

explained, the Court denies the motion without prejudice.

                                    BACKGROUND

      The exact nature of Defendants’ business is not entirely clear from Mr.

Ullom’s complaint. Apparently, Mr. Ullom worked for Defendants as a kind of

security guard whose duties included “providing security eservices [sic], towing cars,
Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 2 of 7 PageID 64




and writing tickets.” (Doc. 1, ¶¶34, 51.) Mr. Ullom alleges that BP&A is an

employer covered by FLSA, and that Mr. Perry also satisfies the definition of

“employer” for purposes of individual liability. (Id., ¶¶12, 22–23.) In the

complaint’s collective-action allegations, Mr. Ullom describes the putative class

members as “Defendant’s current and former restaurant employees.” (Id., ¶ 53.)

      With respect to overtime coverage, Mr. Ullom alleges that BP&A is an

“enterprise engaged in commerce” under the FLSA because: (1) it uses supplies and

materials from outside Florida “in furtherance of Defendants’ commercial activity of

providing security services”; and (2) he himself was “engaged in commerce” by

handling equipment that had traveled in interstate commerce. (Id., ¶¶ 22–30.)

      Mr. Ullom filed his complaint on April 15, 2020. Fourteen days later, proofs

of service were filed indicating that Mr. Perry had been substitute-served at his

residence through his spouse, and that BP&A had also been served in the same

manner because Mr. Perry was BP&A’s registered agent. (Docs. 6–7.) After

Defendants failed to timely answer, Mr. Ullom moved for a clerk’s default, which

the clerk entered on May 19, 2020. (Docs. 12, 16.) Mr. Ullom now moves for a

default judgment on behalf of himself and similarly situated employees. (Doc. 20.)

However, Mr. Ullom has not requested conditional certification of his putative class

or provided the Court with any opt-in forms from prospective opt-in plaintiffs.

                                  LEGAL STANDARD

      Default judgment may be entered against a party who “has failed to plead or

otherwise defend.” Fed. R. Civ. P. 55(a). Such a judgment is “only warranted when




                                          2
Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 3 of 7 PageID 65




there is ‘a sufficient basis in the pleadings for the judgment entered.’” Surtain v.

Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015) (quoting Nishimatsu

Constr. Co. v. Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975)).

                                       DISCUSSION

I.     Default judgment is improper because it is unclear whom Mr. Ullom
       seeks a judgment on behalf of.

       Mr. Ullom’s complaint seeks relief on behalf of similarly situated employees

under the FLSA’s collective action provision. (Doc. 1, 39–52); 29 U.S.C. § 216(b).

       The Eleventh Circuit has set forth a two-step process for managing FLSA

collective actions. At the first step, the court decides whether to conditionally

certify a class “based only on the pleadings and any affidavits which have been

submitted.” Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1218 (11th Cir. 2001)

(citation omitted). This conditional certification preliminarily “authorizes either the

parties, or the court itself, to facilitate notice of the action to similarly situated

employees.” Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1260 (11th Cir.

2008) (citing Hipp, 252 F.3d at 1218).

       “The second stage is . . . an employer's motion for decertification.” Id. at 1261

(citing Anderson v. Cagle's, Inc., 488 F.3d 945, 953 (11th Cir. 2007)). Such a motion

is “usually filed after discovery is largely complete and the matter is ready for trial,”

meaning the court has far more information to decide “the similarly situated

question.” Hipp, 252 F.3d at 1218 (citation omitted). “If the claimants are similarly

situated, the district court allows the representative action to proceed to trial. If




                                             3
Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 4 of 7 PageID 66




the claimants are not similarly situated, the district court decertifies the class, and

the opt-in plaintiffs are dismissed without prejudice.” Id.

      Here, Mr. Ullom seeks relief on behalf of a putative FLSA class, but he has

not shown that any similarly situated individuals want to opt into this matter, nor

have any such individuals opted in. Accordingly, it is unclear whom the default

judgment should be entered on behalf of. Courts faced with this situation have gone

one of two ways: (1) enter a default judgment on behalf of the named plaintiff only,

or (2) deny or defer ruling on the motion for default judgment until the complaint is

amended to include the opt-in plaintiffs and served on the defendants. See Rodney

v. Digital Media, Inc., No. 1:18-CV-1644-MHC, 2019 WL 5106277, at *2–4 (N.D. Ga.

Sept. 11, 2019) (collecting cases).

      The Court believes the second option is the better approach because entering

a default judgment solely in Mr. Ullom’s name while deferring on the issue of class-

wide relief may create mootness problems. See Troncone v. Velahos, No. 10-2961

RBK/AMD, 2011 WL 3236219, at *8 n.8 (D.N.J. July 28, 2011), on reconsideration,

2012 WL 3018061 (D.N.J. July 23, 2012). Accordingly, the Court denies the motion

for default judgment without prejudice. Mr. Ullom may renew the motion after he

either amends his complaint to include any known opt-in parties, or he moves for

conditional certification with an appropriate level of evidentiary support.

II.   Default judgment is improper because it is unclear whether Mr.
      Ullom is entitled to overtime based on the complaint’s allegations.

      Finally, it is unclear whether Mr. Ullom would be entitled to overtime in the

first instance. To be eligible for FLSA overtime, an employee must demonstrate



                                           4
Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 5 of 7 PageID 67




that he is “covered” by the FLSA in one of two possible ways. See Josendis v. Wall

to Wall Res. Rep. Inc., 662 F.3d 1292, 1298 (11th Cir. 2011). First, the employee

may claim “individual” coverage under the statute if he is “engaged in commerce or

in the production of goods for commerce.” 29 U.S.C. § 207(a)(1). Second, the

employee may claim “enterprise” coverage under the statute if he is “employed in an

enterprise engaged in commerce or in the production of goods for commerce.” Id.

In either situation, the FLSA defines “commerce” as “trade, commerce,

transportation transmission, or communication among the several States or

between any State and any place outside thereof.” 29 U.S.C. § 203(b).

      Mr. Ullom asserts that he is entitled to unpaid overtime because he worked

over forty hours a week for Defendants as a security guard between March 2016

and January 2020. (Doc. 1, ¶¶ 38, 51.) He also asserts that he is entitled to both

individual and enterprise coverage under the FLSA due to BP&A’s “routine

utilization of supplies and materials that originated outside the state of Florida,”

and due to his own “regular and recurrent handling of equipment that had

previously traveled in interstate commerce.” (Id., ¶¶24–30.) These boilerplate

allegations are insufficient for entry of a default judgment at this juncture.

      The question of whether a security guard is individually covered by the

FLSA’s overtime provision is fact-specific, and different courts have reached

different outcomes. See, e,g., Bird v. WLP Exec. Prot. Grp., LLC, No. 1:19-CV-442,

2020 WL 2569710, at *3 (W.D. Mich. May 21, 2020) (collecting cases for the

proposition that “[c]ourts have reached different outcomes when determining




                                           5
Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 6 of 7 PageID 68




whether a security guard meets the individual coverage standard”). By contrast,

the question of whether a business is subject to enterprise coverage is (in some

ways) less intensive but nonetheless depends on specific facts. See generally

Torralba v. Little India Stores, No. 14 Civ. 595(GWG), 2016 WL 771192, at *4

(S.D.N.Y. Feb. 29, 2016) (explaining that “unlike individual coverage,” enterprise

coverage merely requires handling of goods or materials that have been moved in

interstate commerce, and therefore “even a local laundry is covered if the soap it

uses moved in interstate commerce” (citation omitted)); see also Asalde v. First

Class Parking Sys. LLC, 898 F.3d 1136, 1141 (11th Cir. 2018) (reversing summary

judgment because there were disputed issues of fact as to whether a valet service

that used “walkie-talkies, pens, uniforms, valet tickets, and other items that

originated out of state” was subject to enterprise coverage”).

      At this point, the Court has nothing besides Mr. Ullom’s conclusory

allegations that BP&A is subject to FLSA coverage because its employees used some

unspecified supplies that traveled in interstate commerce. (Doc.1, ¶¶24–30.)

Frankly, it is not even clear if Mr. Ullom is a security guard, as the Court has

assumed throughout this Order. While one portion of the complaint states that his

duties were “towing cars” and “writing tickets,” another portion states that the

putative class consists of “restaurant employees.” (Id., ¶¶ 34, 52.)

      If the Court were presented with these confusing (and possibly contradictory)

allegations in deciding a motion to dismiss for failure to state a claim, the motion

would likely be granted. See, e.g., Maceda v. City Watch Protective Servs., Inc., No.




                                           6
Case 2:20-cv-00266-JLB-NPM Document 21 Filed 12/11/20 Page 7 of 7 PageID 69




18-23966-Civ-Scola, 2019 WL 1385087, at *2 (S.D. Fla. Mar. 27, 2019) (dismissing

without prejudice overtime claims of security employee with similar allegations

regarding individual and enterprise coverage); Rivera v. Deer Run Realty & Mgmt.,

Inc., No. 6:15-cv-79-Orl-41DAB, 2015 WL 4878681, at *7 (M.D. Fla. Aug. 14, 2015)

(adopting report and recommendation to hold same). And the Eleventh Circuit has

held that the standard for ruling on a motion for default judgment is akin to the

standard for a motion to dismiss for state a claim. See Surtain, 789 F.3d at 1245.

      The Court certainly does not mean to imply that Mr. Ullom must allege every

minute detail of Defendants’ business in order to receive a default judgment. But at

a minimum, his complaint should allege enough facts about the supplies used in

Defendants’ business that—when accepted as true—plausibly establish a basis for

overtime coverage under the FLSA. See Freeman v. Willie A. Watkins Funeral

Home of Riverdale, Inc., No. 1:16-cv-00377-WSD, 2017 WL 66824, at *3 (N.D. Ga.

Jan. 5, 2017) (quoting Polycarpe v. E&S Landscaping Serv., Inc., 616 F.3d 1217,

1228–29 (11th Cir. 2010)). He has not done so here.

                                   CONCLUSION

      For the reasons explained above, it is ORDERED that Mr. Ullom’s motion

for default judgment (Doc. 20) is DENIED WITHOUT PREJUDICE.

      ORDERED in Fort Myers, Florida, on December 11, 2020.




                                          7
